810 F.2d 204
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Erwin WILLS, Plaintiff-Appellant,v.Robert BROWN, Jr., Theodore Koehler, Dr. Larry Thornton, JoeMcMilan, William Johnson, Dennis Hickey, andCharles Anderson, Defendants-Appellees.
No. 86-1739.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on August 20, 1985, from the May 23, 1985, order transferring the district court action from the Eastern District of Michigan to the Western District of Michigan.   Such an order is not appealable.   Auerbach v. United States, 347 F.2d 742 (5th Cir.)  (per curiam), cert. denied, 382 U.S. 958 (1965);   Lemon v. Druffel, 253 F.2d 680 (6th Cir.), cert. denied, 358 U.S. 821 (1958).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.